STORCKMAN, Judge.
This is an appeal from a judgment of the Circuit Court of Cole County quashing and dismissing a writ of certiorari or review which had been issued to review an order of the board of bank appeals granting a bank charter pursuant to the provisions of Chapter 362 RSMo4949, V.A.M.S.
On August 3, 1953, H. H. Johnson, Charles W. Cantley, Harry Travis, Boley Jones, Clyde Haz’dy and other citizens of Belle, Missouri, filed with the Commissioner of Finance an application for a charter for a bank to be located at Belle, Missouri, and to be known as the Belle State Bank. The Commissioner denied the application on March 3, 1954 and the proposed incorpora-tors on March 8, 1954, appealed to the *873Board of Appeals constituted as provided by Section 362.045 RSMo 1949, V.A.M.S. At the hearing before the Board on March 26, 1954, the Belle-Bland Bank, a corporation, the appellant herein, was permitted to appear by counsel and participate in the hearing. The transcript of this hearing shows that the appellant cross-examined witnesses for the proponents and introduced evidence in opposition to granting the charter. The Commissioner of Finance also appeared and testified in opposition to the charter. On June 10, 1954, the Board of Appeals decided the issues in favor of the proposed incorporators and ordered the Commissioner to grant the bank a certificate of incorporation. On June 18, 1954, the Commissioner and the Belle-Bland Bank filed with the Board a motion for rehearing which was overruled on July 2, 1954.
The Commissioner of Finance and the Belle-Bland Bank on July 27, 1954, filed in the Circuit Court of Cole County an application for a writ of certiorari and review for the purpose of having the order of the Board of Appeals reviewed. The application was granted and the writ was issued on the same day. The respondent members o.f the Board filed their return on August 19, 1954.
The proposed incorporators were permitted to intervene in the matter before the Circuit Court of Cole County and on March 8, 1955, they filed their Amended Motion to Dismiss Relators’ Application for Review and to Quash the Writ of Certiorari or Review. The motion, among other grounds, alleged that the Commissioner and the Belle-Bland Bank were not proper parties to the proceeding and had no legal standing to apply for and receive a writ of certiorari and review. Intervenors’-motion was heard on March 8, 1955, and sustained.. Judgment was rendered dismissing relators’ applicaT tion for review and quashing and dismiss-? ing, the writ of review. Relators duly filed their motion to set aside the court’s order and for a new trial which motion was overruled on April 11, 1955. The Belle-Bland Bank alone took this' appeal.
The recent case of State of Missouri ex rel. Rouveyrol v. Donnelly, Mo., 285 S.W.2d 669, is decisive of this appeal. Under the holding in that case the Belle-Bland Bank and the Commissioner of Finance had no right to have reviewed the order of the Board of Appeals. The trial court properly sustained the intervenors’ motion and its judgment quashing and dismissing the writ of review should be affirmed. It is so ordered.
All concur.